EXHIBIT EXECUTION COPY THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASSET PURCHASE AGREEMENT by and between FOREST LABORATORIES, INC. and CARACO PHARMACEUTICAL LABORATORIES, LTD. Dated July 10, THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. TABLE OF CONTENTS Page LIST OF EXHIBITS AND SCHEDULES i 1. DEFINITIONS 1 1.01. Definitions. 1 1.02. Other Definitional and Interpretative Provisions 12 2. PURCHASE AND SALE 12 2.01. Purchased Assets 12 2.02. Customer Agreements 13 2.03. Retained Assets 14 2.04. Retained Liabilities 14 2.05. Assumed Liabilities 15 2.06. Closing Date Inventory 15 2.07. Closing 16 2.08. Post-Closing Adjustments 18 2.09. Post-Closing Royalty Payments 18 3. REPRESENTATIONS AND WARRANTIES OF FOREST 20 3.01. Corporate Existence and Power 20 3.02. Corporate Authorization 20 3.03. Governmental Authorization 21 3.04. Noncontravention; Licenses and Permits 21 3.05. Required Consents 21 3.06. Title to Purchased Assets; Encumbrances 21 3.07. Claims; Litigation 22 3.08. Product Intellectual Property 22 3.09. Contracts. 23 3.10. Specifications. 24 3.11. FDA Matters 24 3.12. Taxes 25 3.13. Product Records 26 3.14. Closing Date Inventory 26 3.15. Finders Fees 26 3.16. Completeness of Certain Schedules 26 3.17. Financial Data 26 3.18. Customers and Suppliers 26 i THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 3.19. Full Disclosure 27 4. REPRESENTATIONS AND WARRANTIES OF CARACO 27 4.01. Corporate Existence and Power 27 4.02. Corporate Authorization 27 4.03. Governmental Authorization 27 4.04. Noncontravention; Licenses and Permits 28 4.05. Claims; Litigation 28 4.06. Financing 28 4.07. Finders Fees 28 4.08. HSR Act 28 5. COVENANTS OF FOREST 28 5.01. Third Party Notices and Consents; Biovail Consent. 28 5.02. Stability Programs 28 5.03. Manufacturing Transition Services 29 5.04. Supply of Product 29 5.05. Notices of Certain Events 31 5.06. Conduct of the Business 31 6. COVENANTS OF CARACO 32 6.01. Access; Royalty Verification; Forest Confidentiality 32 6.02. Notices of Certain Events 33 6.03. Product Manufacture 33 6.04. Commercialization Diligence 33 6.05. Exclusivity. 34 6.06. Transfers and Assignments of Purchased Assets. 35 7. COVENANTS OF FOREST AND CARACO; OTHER AGREEMENTS 35 7.01. Confidentiality. 35 7.02. Further Assurances 36 7.03. Chargebacks and Credits 36 7.04. Closing Date Inventory Receivables 37 7.05. Medicaid Rebates for Products 37 7.06. Federal Government Pricing Programs 38 7.07. Recalls; Complaints 38 7.08. Product Returns 39 7.09. Cooperation with Respect to Chargebacks, Rebates & Returns; Working Group 39 7.10. Safety Data 39 7.11. Regulatory Matters 39 7.12. Reporting Information 41 7.13. Certain Filings 41 7.14. Public Announcements 41 ii THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. 7.15. WARN Act 42 8. CONDITIONS TO CLOSING 42 8.01. Conditions to Obligations of Caraco and Forest. 42 8.02. Conditions to Obligation of Caraco 43 8.03. Conditions to Obligation of Forest. 43 9. SURVIVAL; INDEMNIFICATION 43 9.01. Survival. 43 9.02. Indemnification 44 9.03. Indemnification Procedures 45 9.04. Assignment of Claims 46 10. TERMINATION 46 10.01. Grounds for Termination 46 10.02. Effect of Termination 47 11. MISCELLANEOUS 47 11.01. Notices 47 11.02. Amendments and Waivers. 48 11.03. Expenses. 49 11.04. Transfer Taxes 49 11.05. Successors and Assigns; Assignment 49 11.06. Relationship Between the Parties 49 11.07. Governing Law 49 11.08. Dispute Resolution; Arbitration 50 11.09. Specific Performance 51 11.10. LIMITATION OF LIABILITY 51 11.11. WAIVER OF JURY TRIAL 51 11.12. Counterparts; Effectiveness; Third Party Beneficiaries 52 11.13. Representation by Legal Counsel 52 11.14. Entire Agreement 52 11.15. Severability 52 11.16. Disclosure Schedules 53 iii THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. LIST OF EXHIBITS AND SCHEDULES Exhibit A Closing Date Inventory Cost of Goods Exhibit B Form of Assignment and Assumption Agreement Exhibit C Biovail Consent Exhibit D Form of Bill of Sale Schedule 1.01(gg) Customer Agreements Schedule 1.01(aaa) Manufacture and Supply Agreements Schedule 1.01(ooo) Product Rights Agreements Schedule 1.01(lll) Products Schedule 1.01(gggg) Trade Channel Inventory Schedule 1.01(hhhh) Trademarks Schedule 2.01(h) NDAs and ANDAs Schedule 3.03 Governmental Authorizations – Forest Schedule 3.05 Required Consents Schedule 3.07 Claims; Litigation Schedule 3.08(a) Product Intellectual Property – General Schedule 3.08(c) Product Intellectual Property – Assigned / Licensed Schedule 3.09 Contracts Schedule 3.11(a) Registrations Schedule 3.17 Financial Data Schedule 3.18 Customers and Suppliers Schedule 4.03 Governmental Authorizations – Caraco Schedule 5.04(a) Initial Cost of Goods under Supply Agreement Schedule 5.04(b) Sales and Net Profit Projections THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT (“Agreement”) dated this10th day of July, 2009 by and between FOREST LABORATORIES, INC., a Delaware corporation having its principal offices at 909 Third Avenue, New York, NY 10022 (on behalf of itself and its Affiliates which have an interest in the Purchased Assets, “Forest”) and CARACO PHARMACEUTICAL LABORATORIES, LTD, a Michigan corporation having its principal offices at 1150 Elijah McCoy Drive, Detroit, MI 48202 (“Caraco”).Each of Forest and Caraco shall individually be referred to as a “Party” and collectively as the “Parties”. W I T N E S S E T H: A.
